DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Allowable Subject Matter
Claims 6, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
It is noted for clarity that “machine learning module” is considered a generic placeholder in the claimed invention. The flowchart in figure 1 shows “machine learning module” at block 124, and the specification at paragraph [0040] states that “each block in the flowchart or block diagrams may represent a module” and “that each block of the block diagrams and/or flowchart illustration, and combinations of blocks in the block diagrams and/or flowchart illustration, can be implemented by special purpose hardware-based systems that perform the specified functions or acts or carry out combinations of special purpose hardware and computer instructions”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (‘Sun’ hereinafter) (Publication Number 20170011308) in view of Imielinski (Publication Number 20070073651) and further in view of Singh et al. (‘Singh’ hereinafter) (Publication Number 20210264438) and further in view of Allen et al. (‘Allen’ hereinafter) (Publication Number 20140278363).

As per claim 1, Sun teaches
A computer program product for determining a solution for a technical support problem for a user of a computing system, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith that when executed cause operations, the operations comprising: (see abstract and background; paragraphs [0105]-[0107])
receiving a user description of a technical problem with respect to the computing system of the user; (receive description of a problem, paragraph [0040]; Internet access problem, paragraph [0060], where one of skill in the art would know that an Internet access problem is a technical problem and could be related to the computing system of the user asking the question; note that the Singh reference shown below also teaches technical problems with respect to computing device @ paragraph [0031]-[0032])
accessing a user database to obtain […] and technical specifications of the computing system; (IP address of client machine and IP addresses assigned to a particular geographic region or assigned by a particular sub-division of an organization, paragraph [0060], where and IP address is a technical specification of a computing system and one of skill in the art out know that an IP assigned to a particular region or subdivision of organization would necessitate some type of database search; note that the Singh reference shown below also teaches technical specification of the computer systems @ paragraph [0031]-[0032])
searching a solutions database to determine a result set of answer […] having keywords related to keywords of the technical problem in the user description; (identify data relevant to the problem in database by identifying keyword within the description, paragraph [0060])
providing, as input to a machine learning module, the result set of answer […], the user description of the technical problem, […]; (machine learning interface receives input of answers to questions and keyword description of the problem, paragraphs [0051]-[0052])
Sun does not explicitly indicate “user profile information”, “[answer] files”, “outputting, by the machine learning module, ranks of the answer files in the result set; selecting a subset of answer files in the result set based on ranks of the answer files in the result set; and returning to the user the subset of answer files.”
However, Imielinski discloses “user profile information” (user profile, paragraphs [0060],[0074],[0085]), “[answer] files”, “outputting, by the machine learning module, ranks of the answer files in the result set; selecting a subset of answer files in the result set based on ranks of the answer files in the result set; and returning to the user the subset of answer files” (ranker ranks files associated with user’s original query, paragraph [0083], note that a subset can be the set itself).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun and Imielinski because using the steps claimed would have given those skilled in the art the tools to improve the invention by not requiring a user manually reviewing and filtering the search results to find the files directly addressing the answer to their query (see Imielinski, paragraph [0003]). This gives the user the advantage of saving time and expense.
Neither Sun and Imielinski explicitly indicate “the user profile information, and the technical specifications of the computing system”
However, Singh discloses “and the technical specifications of the computing system” (identifying information that identifies the item, paragraph [0031]; machine learning analysis of data for a computing device to troubleshoot computing device, paragraph [0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun, Imielinski and Singh because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing more rapid resolution of customer problems (see Singh, paragraph [0001]). This gives the user the advantage of more efficient solutions for difficult technical issues.
Neither Sun, Imielinski nor Singh explicitly indicate “the user profile information”.
However, Allen discloses “the user profile information” (user preference input for machine learning training, paragraph [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun, Imielinski, Singh and Allen because using the steps claimed would have given those skilled in the art the tools to improve the invention by considering user preferences in natural language systems to better rank the results (see Allen, paragraph [0014]). This gives the user the advantage of results more appropriate to particular users.

As per claim 2,
Sun does not explicitly indicate “applying a criteria to the answer files to determine answer files satisfying the criteria; and excluding from the subset of answer files any answer files not satisfying the criteria.”
However, Imielinski discloses “applying a criteria to the answer files to determine answer files satisfying the criteria; and excluding from the subset of answer files any answer files not satisfying the criteria” (files with answer terms in file, paragraph [0083], note that files without terms would not satisfy the criteria and therefore would be excluded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun and Imielinski because using the steps claimed would have given those skilled in the art the tools to improve the invention by not requiring a user manually reviewing and filtering the search results to find the files directly addressing the answer to their query (see Imielinski, paragraph [0003]). This gives the user the advantage of saving time and expense.

As per claim 3, Sun teaches
the criteria comprises at least one of: an encryption level, wherein answer files satisfy the criteria that indicate solutions having the encryption level; user system configuration, wherein answer files satisfy the criteria that indicate solutions compatible with the user system configuration of the computing system; vendor compatibility, wherein answer files satisfy the criteria that indicate solutions for a vendor compatible with the vendor for the computing system; geographical limitation, wherein answer files satisfy the criteria that propose solutions satisfying the geographical limitation; retention requirement, wherein answer files satisfy the criteria that propose solutions satisfying the retention requirement; and system redundancy requirement, wherein answer files satisfy the criteria that propose solutions satisfying the system redundancy requirement. (common characteristic of problems related to internet access of IP address assigned to a particular geographic region, paragraph [0060], note that this satisfied geographic limitation)

As per claim 4, Sun teaches
the criteria is included as input to the machine learning module to output the ranks of the answer files. (feature selection for machine learning, paragraph [0060])

As per claims 10-11,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-2, respectively and are similarly rejected.

As per claims 16-17,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-2 and are similarly rejected.


Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (‘Sun’ hereinafter) (Publication Number 20170011308) in view of Imielinski (Publication Number 20070073651) and further in view of Singh et al. (‘Singh’ hereinafter) (Publication Number 20210264438) and further in view of Allen et al. (‘Allen’ hereinafter) (Publication Number 20140278363) and further in view of Rissanen et al. (‘Rissanen” hereinafter) (Publication Number 20150295939).

As per claim 5,
Neither Sun, Imielinski, Singh, nor Allen explicitly indicate “determining, from a historical record for the user, previously applied solutions from previously applied answer files; determining answer files in the result set that comprise the previously applied solutions; and excluding from the subset of answer files any answer files that indicate any one of the previously applied solutions.”
However, Rissanen discloses “determining, from a historical record for the user, previously applied solutions from previously applied answer files; determining answer files in the result set that comprise the previously applied solutions; and excluding from the subset of answer files any answer files that indicate any one of the previously applied solutions” (paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun, Imielinski, Singh, Allen and Rissanen because using the steps claimed would have given those skilled in the art the tools to improve the invention by learning from past mistakes. This gives the user the advantage of not making the same mistakes again.

As per claim 12,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 5 and is similarly rejected.

As per claim 18,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 5 and is similarly rejected.


Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (‘Sun’ hereinafter) (Publication Number 20170011308) in view of Imielinski (Publication Number 20070073651) and further in view of Singh et al. (‘Singh’ hereinafter) (Publication Number 20210264438) and further in view of Allen et al. (‘Allen’ hereinafter) (Publication Number 20140278363) and further in view of Tetreault et al. (‘Tetreault’ hereinafter) (Publication Number 20170257329).

As per claim 7,
Neither Sun, Imielinski, Singh, nor Allen explicitly indicate “parsing the user description of the technical problem, with natural language processing, to determine a dependency relationship of errors in the user description that result in the technical problem, wherein the input provided to the machine learning module includes the dependency relationship of errors in the user description.”
However, Tetreault “parsing the user description of the technical problem, with natural language processing, to determine a dependency relationship of errors in the user description that result in the technical problem, wherein the input provided to the machine learning module includes the dependency relationship of errors in the user description” (paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun, Imielinski, Singh, Allen and Tetreault because using the steps claimed would have given those skilled in the art the tools to improve the invention by using automated tools to discover and correct errors in a process. This gives the user the advantage of saving time and effort by not moving forward in a process when errors are present.

As per claim 13,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 7 and is similarly rejected.

As per claim 19,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 7 and is similarly rejected.


Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (‘Sun’ hereinafter) (Publication Number 20170011308) in view of Imielinski (Publication Number 20070073651) and further in view of Singh et al. (‘Singh’ hereinafter) (Publication Number 20210264438) and further in view of Allen et al. (‘Allen’ hereinafter) (Publication Number 20140278363) and further in view of Bradley et al. (‘Bradley” hereinafter) (Publication Number 20160034457).

As per claim 8,
Neither Sun, Imielinski, Singh, nor Allen explicitly indicate “receiving user feedback on the ranks of the answer files in the subset outputted by the machine learning module; determining adjusted ranks for the answer files in the subset based on the user feedback; and training the machine learning module with the input that resulted in the outputting of the ranks to produce the adjusted ranks for the answer files.”
However, Bradley discloses “receiving user feedback on the ranks of the answer files in the subset outputted by the machine learning module; determining adjusted ranks for the answer files in the subset based on the user feedback; and training the machine learning module with the input that resulted in the outputting of the ranks to produce the adjusted ranks for the answer files” (paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun, Imielinski, Singh, Allen and Bradley because using the steps claimed would have given those skilled in the art the tools to improve the invention by utilizing evidence that supports or refutes answers to improve future outcomes (see Bradley, paragraph [0016]). This gives the user the advantage of more efficient use of expensive resources.

As per claim 14,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 8 and is similarly rejected.

As per claim 20,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 8 and is similarly rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198